Title: General Orders, 14 June 1783
From: Washington, George
To: 


                  
                      Saturday June 14th 1783
                     Parole Annapolis.
                     Countersigns Baltimore—Harford.
                  
                  For the day tomorrow Colonel Tupper
                  Adjtt from the 6th regimt
                  For duty tomorrow the 6th Massachusetts regt.
                  Such Officers as are not attached to any particular Corps, who may choose to remain in Camp in consequence of the orders of the 6th instant, will be pleased to report their names, Rank and the regimt to which they lately belonged, to the Adjutant General by the 17th instant.
                  The Arrangement of the different Corps being fixed, all officers not comprehended therein, whose baggage remains to be transported, are to report their names, Ranks, quantities of baggage & the States Counties & towns to which they are distined, to the Quarter Master Genl by tomorrow evening.
               